Citation Nr: 0939185	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  01-04 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected residuals of a 
left ankle injury.
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  In an 
April 2000 rating decision, the RO denied entitlement to 
service connection for a back condition.   In January 2002, 
the Veteran was afforded a personal hearing before a hearing 
officer at the RO.  A transcript of the hearing is of record.  

In July 2003, the Board remanded the present matter for 
additional development and due process concerns.  In March 
2005, the Board again remanded the present matter as not all 
of the previous remand directives were completed.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  In February 2006, 
the Board denied the Veteran's claim for service connection 
and the Veteran filed an appeal.  The Court of Appeals for 
Veterans Claims (Court) remanded the appeal in August 2007 to 
the Board and in January 2008, the Board remanded the appeal 
to the RO via the Appeals Management Center.  A supplemental 
statement of the case was issued in August 2009 and the 
appeal was transferred to the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The AMC sent the Veteran a copy of the supplemental statement 
of the case (SSOC) in August 2009.  Two weeks later, the SSOC 
was returned to the AMC by the United States Postal Service.  
The AMC forwarded the document to the Board, but before the 
Board can decide the case, the AMC must send the SSOC to the 
Veteran and allow him and/or his representative an 
opportunity to respond to it.  Thus, a remand is necessary 
for the AMC to verify the Veteran's correct address and mail 
him a copy of the August 2009 SSOC.  

In February 2004, the Veteran signed VA Forms 21-4142 and 
sent them to the RO in St. Petersburg, Florida, rather than 
to the AMC in Washington, D.C.  Those records were not 
associated with the claims folder until after the Board's 
February 2006 decision was issued.  In the Board's 
January 2008 remand, the Board instructed the RO/AMC to make 
arrangements to obtain current waivers from the Veteran for, 
among others, the records of the JFK Medical Center, so that 
complete medical records could be obtained.  In the 
February 2008 letter to the Veteran, the AMC indicated that 
some records had been requested from three of the Veteran's 
private providers.  But the record does not show that the AMC 
made arrangements to obtain current waivers from the Veteran 
for the records of the JFK Medical Center.   

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2009) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  Accordingly, the RO/AMC must 
make arrangements to obtain current waivers from the Veteran 
for the records of the JFK Medical Center and then obtain the 
records of providers for whom the Veteran submits waiver 
forms and associate those records with the Veteran's claims 
folder.    

In addition, in the compensation and pension (C&P) 
examination report of June 2009, the examiner concluded that 
it was not possible to provide an opinion as to the etiology 
of the Veteran's current low back condition because there 
were no medical records for the period between June 1972 and 
March 1979.  The Veteran should be informed that medical 
records for that period of time may help to substantiate his 
claim and he should be asked to either provide those records, 
or authorization forms for VA to obtain those records for 
him.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2009).  In its January 2008 remand, the Board 
determined that a medical examination of the Veteran was 
necessary in order to obtain opinions on certain specified 
questions.  The examination was conducted in June 2009 and 
the examiner provided clinical findings and some conclusory 
opinions.  But the examiner did not provide sufficient 
rationale for the opinions given and failed to address some 
matters explicitly identified in the Board's instructions.  

Once VA undertakes the effort to provide an examination, an 
adequate one must be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (in the alternative, the claimant must 
be notified why one will not or cannot be provided).  
Moreover, as noted above, if remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to insure compliance.  Stegall, 11 Vet. App. at 271.  
An additional report is necessary, from the same examiner if 
available, in order to provide a reasoned opinion as to 
whether the September 1970 puncture tests indicate that a 
back condition began during service.  In addition, a more 
complete rationale for why the left ankle disability could 
not have caused the Veteran's low back disability is needed.  
If the examiner determines that an additional examination is 
necessary in order to provide a supplemental report, then the 
Veteran should be scheduled for an examination.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's current mailing 
address and send him a copy of the 
August 2009 supplemental statement of the 
case.  Allow the Veteran and his 
representative an appropriate period of 
time to respond.  

2.  Notify the Veteran that the medical 
treatment records for the period between 
June 1972 and March 1979 may be helpful in 
substantiating his claim.  Ask him to 
either provide those records or to provide 
authorization forms for VA to obtain those 
records.  

3.  Make arrangements to obtain a current 
waiver from the Veteran for the records of 
the JFK Medical Center.  For each waiver 
form provided by the Veteran, make 
arrangements to obtain the records and 
associate any additional evidence with the 
claims folder. 

4.  After any additional evidence has been 
associated with the claims folder, make 
arrangements to obtain an additional 
opinion from the same examiner (if that 
examiner is available) who conducted the 
June 2009 C&P examination.  If the same 
examiner is not available, then another 
examiner should be asked to provide a 
report.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the examiner 
in conjunction with the examination 
report.  

If an opinion cannot be provided without 
an examination of the Veteran, then the 
Veteran should be scheduled for an 
examination and any indicated studies 
should be performed.  

The examination report must address the 
following matters:  

(a)  Is it at least as likely as not (that 
is, a 50 percent or greater probability) 
that the Veteran's back condition had its 
onset during his active service or is 
related to any in-service disease, event, 
or injury?  In the rationale, please 
explicitly address both the September 1970 
lumbar puncture tests for Horton's 
headaches as well as the April 1971 motor 
vehicle accident. 

(b)  Is it at least as likely as not (that 
is, a 50 percent or greater probability) 
that the Veteran's left ankle disorder 
caused his current back disability?  

(c)  Is it at least as likely as not (that 
is, a 50 percent or greater probability) 
that the Veteran's left ankle disorder 
made his current back disability worse 
than it otherwise would have been from the 
natural progress of the low back 
condition?  If yes, please describe with 
specificity what the natural progress of 
the low back condition would have been and 
how the ankle disorder has affected that 
condition.  

(d) To the extent any of the above 
opinions differ from any other medical 
opinions on these questions, please 
indicate how and why your opinion is 
different.  

Please provide a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

5.  Finally, readjudicate the claim.  If 
any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  
  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 


